                           UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA

 PETER ALLAN, SR.,                                     Civil No. 16-2241 (JRT/LIB)


                                   Plaintiff,
                                                ORDER ADOPTING REPORT AND
 v.                                                 RECOMMENDATION
 CAL LUDEMAN, ET. AL.,


                                Defendants.



       Peter Allan, Sr., 1111 Highway 73, Moose Lake, MN 55767, pro se plaintiff.

       Brandon L. Boese, OFFICE OF THE MINNESOTA ATTORNEY
       GENERAL, 445 Minnesota Street, Suite 1100, St. Paul, MN 55101, for
       defendants.


       On June 29, 2016, Plaintiff Peter Allan filed this action against various individuals,

collectively referred to as “Defendants,” alleging that the conditions of his civil

commitment violated his constitutional rights. Defendants subsequently filed two Motions

to Dismiss. Plaintiff has objected to Magistrate Judge Leo I. Brisbois’s Order and Report

and Recommendation (“R&R”), which recommended that the Court grant Defendants’

Motions. Because the Magistrate Judge correctly determined that Plaintiff is precluded

from raising the issues underlying Counts 1 and 2, and correctly determined that Plaintiff

failed to state a claim upon which relief may be granted as to Count 3, the Court will adopt

the R&R in its entirety.
                                    BACKGROUND

       Plaintiff is civilly committed to the Minnesota Sex Offender Program (“MSOP”).

(Mot. to Amend, Proposed Am. Compl. (“PAC”) ¶ 1, Jan. 25, 2017, Docket No. 35.) He

is currently housed at MSOP’s Moose Lake Complex 1 facility. (Id. ¶ 9.) The Moose Lake

Complex 1 facility, and the conditions of confinement there, have been the subject of

litigation for several years. In 2011, individuals civilly committed at Moose Lake filed a

28 U.S.C. § 1983 class action complaint against Minnesota state officials, alleging that the

policies, procedures, and conditions of their confinement amounted to a violation of their

constitutional rights. See generally Karsjens v. Jesson, Civ. No. 11-3659 (DWF/JJK), 2015

WL 420013 (D. Minn. Feb. 2, 2015). The Karsjens class brought thirteen separate claims,

but pertinent to this case are counts I, II, V, and VII. Count I challenged the MSOP as

facially unconstitutional and count II alleged that the MSOP was unconstitutional as

applied. Id. at *4. In count V, the Karsjens class alleged that the defendants had “denied

Plaintiffs the right to be free from punishment in violation of the Fourteenth Amendment

to the United States Constitution and the Minnesota Constitution.” Id. Similarly, count

VII alleged that the defendants had “denied Plaintiffs the right to be free from inhumane

treatment in violation of the Fourteenth Amendment to the United States Constitution and

the Minnesota Constitution.” Id.

       On June 17, 2015, after a six-week bench trial, the District Court held that the MSOP

was facially unconstitutional and unconstitutional as applied, and therefore found for the

class plaintiffs on counts I and II. See generally Karsjens v. Jesson, 109 F. Supp. 3d 1139

(D. Minn. 2015). The Court declined to address the remaining counts—including counts

                                            -2-
V and VII—at that time, because the remedy fashioned for counts I and II would address

the issues raised in those counts. Id. at 1173.

       The Karsjens defendants appealed the Court’s rulings. On January 3, 2017, the

Eighth Circuit Court of Appeals reversed the District Court on counts I and II and remanded

the case for further proceedings. Karsjens v. Piper, 845 F.3d 394 (8th Cir. 2017). The

Eighth Circuit first held that the MSOP is facially constitutional because it is rationally

related to Minnesota’s legitimate interest to protect its citizens. Id. at 410. The court then

held that the Karsjens class had failed to show that the conditions of their confinement rose

to a level that shocks the conscience, and that they therefore failed to show that the MSOP

was unconstitutional as applied. Id. at 410–11.

       On remand, the Karsjens defendants moved for summary judgment on the claims

that had not been explicitly addressed by the Eighth Circuit. The District Court granted

that motion, stating that “in light of the Eighth Circuit's decision, the Court finds that

Defendants are not liable.” Karsjens v. Piper, 336 F. Supp. 3d 974, 987 (D. Minn. 2018).

Specifically with regard to counts V and VII, the Court held that “the Eighth Circuit's

holdings and reasoning preclude finding a substantive due process violation under Counts

V and VII.” Id. at 986.

       On June 22, 2016, before the Eighth Circuit issued its decision on the Karsjens

appeal, and therefore before the District Court dismissed the remainder of the Karsjens

claims, Plaintiff filed this case. Plaintiff claims that the physical conditions and the policies

of confinement within the Complex 1 facility result in the violation of his Fourteenth

Amendment rights to be free from punishment (Count I) and be free from inhumane

                                              -3-
treatment (Count II); and deny him equal protection of the law (Count III). (PAC ¶¶ 225-

253.)

        Defendants, both before and after the Eighth Circuit’s decision, filed Motions to

Dismiss the Complaint. (1st Mot. to Dismiss, Jan. 5, 2017, Docket No. 21; 2nd Mot. to

Dismiss, Mar. 6, 2017, Docket No. 49.) Pertinent here, Defendants argued that the

Karsjens litigation and the ensuing decisions by the District Court and the Eighth Circuit

preclude Plaintiff from bringing Counts 1 and 2, and that Plaintiff has failed to state a claim

upon which relief could be granted as to Count 3. The Magistrate Judge took Defendants’

Motions to Dismiss under consideration. On January 4, 2019, the Magistrate Judge wrote

an Order and R&R recommending that the Court dismiss Plaintiff’s claims and denied

Plaintiff’s Motion to Amend his Complaint. (R. & R. at 23, Jan. 4, 2019, Docket No. 73.)

Plaintiff now objects to the R&R. (Obj., Jan. 18, 2019, Docket No. 74.)


                                       DISCUSSION


I.      STANDARDS OF REVIEW


        A.    Objections to the Report and Recommendation

        Upon the filing of a report and recommendation by a Magistrate Judge, “a party may

serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). Dispositive orders which have

been properly objected to are subject to de novo review. Fed. R. Civ. P. 72(b)(3); accord




                                             -4-
D. Minn. LR 72.2(b)(3). Thus, the Court will consider the dispositive portions of the R&R

to which Plaintiff has objected de novo.


       B.      Motion to Dismiss

       Reviewing a complaint under a Rule 12(b)(6) motion to dismiss, the Court considers

all facts alleged in the complaint as true and construes the pleadings in the light most

favorable to the non-moving party. See, e.g., Turner v. Holbrook, 278 F.3d 754, 757 (8th

Cir. 2002). To survive a motion to dismiss, however, a complaint must provide more than

“‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). That is, to avoid dismissal, a complaint must include “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. (internal

quotation marks omitted). “Though pro se complaints are to be construed liberally, they

still must allege sufficient facts to support the claims advanced.” Stone v. Harry, 364 F.3d

912, 914 (8th Cir. 2004) (citation omitted).

       Additionally, because the Magistrate Judge denied Plaintiff’s Motion to Amend his

complaint on futility grounds, the Court will treat Plaintiff’s Proposed Amended Complaint

(“PAC”) as the operative complaint when considering Defendants’ Motions to Dismiss.

The Court will therefore consider the Motions to Dismiss assuming the factual allegations

within the PAC are true and will afford Plaintiff all reasonable inferences from those

allegations. Butler v. Bank of Am., N.A., 690 F.3d 959, 961 (8th Cir. 2012).




                                               -5-
II.    DEFENDANTS’ MOTION TO DISMISS


       A.       Counts 1 and 2


       Defendants move to dismiss Counts 1 and 2, arguing that Plaintiff is barred by the

doctrine of issue preclusion. Defendants argue that these claims present the same issues as

counts V and VII brought by the Karsjens class, and that, because the issues were decided

in Karsjens, Plaintiff is precluded from asserting them here.

       The Court applies federal common law to determine the preclusive effect of a

judgment in a case based on federal question jurisdiction. See Taylor v. Sturgell, 553 U.S.

880, 891 (2008). “The preclusive effect of a judgment is defined by claim preclusion and

issue preclusion, which are collectively referred to as ‘res judicata.’” Id. at 892. “‘Issue

preclusion refers to the effect of a judgment in foreclosing relitigation of a matter that has

been litigated and decided.’” Sandy Lake Band of Miss. Chippewa v. United States, 714

F.3d 1098, 1102 (8th Cir. 2013) (quoting Migra v. Warren City Sch. Dist. Bd. of Educ., 465

U.S. 75, 77 n.1 (1984)). Issue preclusion bars parties from relitigating only those issues

“that were actually litigated and necessary to the outcome of a prior judgment,” Jefferson

Smurfit Corp. v. United States, 439 F.3d 448, 451 (8th Cir. 2006).

       Issue preclusion applies to bar relitigation of an issue when:

            (1) the party sought to be precluded in the second suit [was] a party, or
            in privity with a party, to the original lawsuit; (2) the issue sought to be
            precluded [is the] same as the issue involved in the prior action; (3) the
            issue sought to be precluded [was] actually litigated in the prior action;
            (4) the issue sought to be precluded [was]determined by a valid and


                                                -6-
          final judgment; and (5) the determination in the prior action [was]
          essential to the prior judgment.


Ginters v. Frazier, 614 F.3d 822, 826 (8th Cir. 2010) (quoting Robinette v. Jones, 476 F.3d

585, 589 (8th Cir. 2007)). Analyzing these five factors, the Magistrate Judge concluded

that Counts 1 and 2 of Plaintiff’s Complaint are subject to issue preclusion because the

issues they present were decided by either the Eighth Circuit’s Karsjens decision or the

District Court’s decision on remand.

       Plaintiff has two specific objections to the Magistrate Judge’s preclusion analysis.

First, he contends generally that “[t]his case has many more and different defendants sued

in both an official capacity and in their individual capacity” whereas the Karsjens

defendants were only sued in their official capacity. (Obj. at 9.) However, the identity of

the defendants in the Karsjens case is irrelevant to the Court’s issue preclusion analysis,

because the doctrine of issue preclusion only considers whether the “party sought to be

precluded” was a party to the original lawsuit. Ginters, 614 F.3d at 826. Plaintiff does not

assert, nor could he, that he was not a party to the Karsjens class lawsuit.

       Second, Plaintiff objects to the Magistrate Judge’s conclusion that the issues in this

case are the same as some of the issues decided in the Karsjens litigation. He states that

the “Karsjens case proclaimed that Minnesota statutes violated due process” whereas

“[t]his case proclaims the defendants have violated existing and lawful Minnesota Statutes,

which results in violations of due process.” (Obj. at 9–10.)

       It is true that count I in the Karsjens case alleged that the MSOP is unconstitutional

on its face. However, as stated above, the remaining twelve claims in the Karsjens case all
                                             -7-
alleged that the MSOP program, as administered, violated the class plaintiffs’

constitutional rights in some manner.      In particular, count V alleged that the state

defendants had violated the class plaintiffs’ due process rights to be free from punishment,

and count VII alleged that the state defendants had denied the class plaintiffs right to be

free from inhumane treatment. See Karsjens, 336 F. Supp. 3d at 978. Here, Count 1 alleges

that the Complex 1 facility violates Plaintiff’s Fourteenth Amendment right to be free from

punishment and Count 2 alleges that the Complex 1 facility and the policies put in place

by Defendants violate Plaintiff’s right to be free from inhumane treatment. The claims are

identical in name.

       Importantly, not only are those claims identical in name, but the facts Plaintiff uses

to support his claims here are the same facts used by the class plaintiffs in Karsjens. The

Karsjens plaintiffs argued that the construction of and the policies in place at Moose Lake

amounted to a punitive situation. The same is true here. In fact, as the Magistrate Judge

noted, the final Karsjens complaint “contains and alleges each of the facility construction

problems with which Plaintiff, in the present case, also here takes issue.” (R. & R. at 15.)

Despite Plaintiff’s attempts to recast his due process allegations in the present case, the

underlying issue in counts V and VII of the Karsjens complaint and the underlying issue

in Counts 1 and 2 here are the same. 1 Both the Eighth Circuit and the District Court fully


1
  Plaintiff’s attempt to distinguish this case from the Karsjens case by alleging wrongdoing
regarding the Defendants’ receipt of administrative variances to build Complex 1 is equally
unavailing. The Karsjens class also alleged that the state defendants had obtained
administrative variances and used that fact in their argument that constitutional violations
had taken place. (See Civ. No. 11-3659, Third Am. Compl. ¶ 147, Oct. 28, 2014, Docket
No. 635.) Thus, the Karsjens litigation embraced this fact.
                                            -8-
considered the conditions of confinement at Moose Lake, the construction of Moose Lake,

and the policies in place at Moose Lake, and ruled that they do not amount to a due process

violation. Clearly, this issue has been decided. 2

       Because Plaintiff does not object to the Magistrate Judge’s reasoning on the other

four preclusion factors, the Court will adopt the R&R and hold that Counts 1 and 2 of

Plaintiff’s Complaint are barred by the doctrine of issue preclusion, and will grant

Defendants’ Motion to Dismiss those counts.


       B.     Count 3

       Count 3 alleges that Plaintiff’s confinement violates his Fourteenth Amendment

right to equal protection because he is treated differently than other civilly committed

patients. As the Magistrate Judge summarized, Plaintiff claims that he is unlawfully treated

differently than: (1) other civilly committed persons in Minnesota who are committed to

facilities other than the Moose Lake Complex 1 facility; (2) other persons civilly committed

in other states; and (3) other civilly committed persons who are also committed to the

Complex 1 facility. (R. & R. at 18.)

       The Magistrate Judge considered each of the three arguments raised by Plaintiff, but

concluded that Plaintiff failed to state an equal protection claim. As to the first and second

classes, the Magistrate Judge stated that “[c]ourts in this District, and across the country,


2
  Plaintiff makes the argument that the Court, by lifting the stay it put in place pending the
outcome of the Karsjens remand, “agrees [that] Plaintiff’s issues were not adjudicated” in
that case. (Reply at 2, Feb. 11, 2019, Docket No. 93.) However, it is precisely because
this case is so closely related to the Karsjens case that the Court first entered the order to
stay.
                                             -9-
have regularly held that persons civilly committed at one facility are not similarly situated

to individuals who are civilly committed at other facilities.” (Id. at 19.) Thus, Plaintiff

could not sustain an equal protection claim because he could not, as a matter of law, show

that he is similarly situated to individuals civilly committed at facilities other than Complex

1. As to the third class, the Magistrate Judge concluded that Plaintiff failed to state a claim

because he “failed to plead any factual assertions demonstrating how persons civilly

committed within the MSOP Moose Lake Complex 1 facility are being treated differently.”

(Id. at 20.)

       Plaintiff objects only to the conclusion that he is not similarly situated to other

civilly committed individuals in Minnesota at facilities other than Complex 1. He instead

asserts that he is similarly situated, and cites Minn. Stat. § 253B.185, subdivision 1 to argue

that “he is to be treated identically with other civil committees under Minnesota

jurisdiction.” (Obj. at 11.) Plaintiff seems to be referencing language stating that “[e]xcept

as otherwise provided in this section, the provisions of this chapter pertaining to persons

who are mentally ill and dangerous to the public apply with like force and effect to persons

who are alleged or found to be sexually dangerous persons.” Plaintiff argues that this

language indicates that sexually dangerous committees are to be treated identically as other

committees, and that he is therefore similarly situated to other committees across

Minnesota.

       The statute Plaintiff is referencing, § 253B.185, subdivision 1, was repealed and

recodified in 2013. Prior to 2013, the procedures pertaining to both sexually dangerous

civil committees and mentally ill and dangerous civil committees were found in chapter

                                             -10-
253B. Accordingly, chapter 253B was generically labeled the “Minnesota Commitment

and Treatment Act,” and §§ 253B.01–253B.17 outlined procedures governing aspects of

the civil commitment process for both types of committees.

       However, while true that both types of committees were subject to some identical

procedures, it is not true that sexually dangerous civil committees were treated identically

as other civil committees. In fact, the pre-2013 version of chapter 253B went on to provide

additional procedures which applied to mentally ill and dangerous committees or sexually

dangerous committees, but not both. For example, § 253B.18 and the procedures contained

therein applied only to individuals who were mentally ill and dangerous, and § 253B.185

and its procedures applied only to individuals who were sexually dangerous.          Thus,

when § 253B.185 subdivision 1(a) stated that “[e]xcept as otherwise provided in this

section, the provisions of this chapter pertaining to persons who are mentally ill and

dangerous to the public apply with like force and effect to persons who are alleged or found

to be sexually dangerous persons,” it was not an indication that all civil committees in

Minnesota were treated equally, but simply an acknowledgement that many of the

procedures of the Minnesota Commitment and Treatment Act applied to both classes of

committees.

       That the Minnesota legislature views the two classes of committees differently is

further evidenced by its 2013 decision to separate entirely the procedures for the respective

classes. That year, the legislature created a new chapter, 253D, which applies only to

sexually dangerous persons. This new chapter essentially took the older version of §

253B.185, added to it, and clarified its provisions. Consequently, because the procedures

                                            -11-
for the civil commitment of mentally ill and dangerous individuals and sexually dangerous

persons are housed in completely different chapters, the language that Plaintiff relies on

was repealed.

       Absent some explicit indication that the Minnesota legislature considers sexually

dangerous committees to be similarly situated to other committees, and seeks to treat them

identically, the Court sees no reason to reconsider the cases cited by the Magistrate Judge

which hold that persons civilly committed at one facility are not similarly situated to

persons committed at other facilities. Accordingly, the Court will adopt the Magistrate

Judge’s recommendation that Plaintiff has failed to state an equal protection claim because

he cannot, as a matter of law, show that he is similarly situated to other committees in

Minnesota. 3


III.   MOTION TO AMEND

       “The standard of review applicable to an appeal of a Magistrate Judge’s order on

nondispositive pretrial matters is extremely deferential.” Skukh v. Seagate Tech., LLC, 295

F.R.D. 228, 235 (D. Minn. 2013). Reversal is only appropriate if the order is “clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a);



3
  In Plaintiff’s Reply to Defendants’ response to his objection he argues that he is similarly
situated to other Moose Lake committees who are not housed at Complex 1. (Reply at 3–
4.) Although he did not specifically raise this argument as an objection, the Court
nevertheless finds it meritless. As stated, courts have consistently held that civil
committees at one facility are not similarly situated to committees at other facilities. See
Vasquez v. Frank, 2005 WL 2740894 at *12 (W.D. Wis., Oct. 21, 2005) (prisoner Equal
Protection claim failed because “inmates at other institutions and in other units are not
similarly situated to petitioner.”) (emphasis added) (vacated on other grounds).
                                            -12-
D. Minn. LR 72.2(a)(3). For an order to be clearly erroneous, the district court must be

“left with a definite and firm conviction that a mistake has been committed.” Lisdahl v.

Mayo Found., 633 F.3d 712, 717 (8th Cir. 2011) (quoting Anderson v. City of Bessemer

City, 470 U.S. 564, 573 (1985)).

       Whether to grant a motion to amend is a matter squarely within the Court’s

discretion. While a motion to amend should typically be granted freely to promote justice,

Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 409 (8th Cir. 1999), there are

situations in which a motion is properly denied. Where, like here, a plaintiff has submitted

the proposed amended complaint, a court may deny the motion based on futility. Denying

based on futility is proper where the “court has reached the legal conclusion that the

amended complaint could not withstand a motion to dismiss.” Munro v. Lucy Activewear,

Inc., 899 F.3d 585, 589 (8th Cir. 2018) (quoting Cornelia I. Crowell GST Tr. v. Possis Med.,

Inc., 519 F.3d 778, 782 (8th Cir. 2008).

       The Magistrate Judge in this case denied Plaintiff’s Motion to Amend on futility

grounds. The Court considered Plaintiff’s PAC in its review of the Magistrate Judge’s

recommendation and found that, even taking the facts from the PAC as true, Plaintiff could

not state a claim upon which relief could be granted. Accordingly, the Court finds that the

Magistrate Judge appropriately denied Plaintiff’s Motion to Amend.


IV.    MISCELLANEOUS OBJECTIONS

       Plaintiff makes several additional, non-specific objections to the Magistrate Judge’s

R&R. First, he argues that the Magistrate Judge improperly recommended dismissal of a


                                           -13-
plausible complaint. (Obj. at 2–5.) However, whether the complaint itself contains factual

allegations sufficient to support Plaintiff’s claims is irrelevant in this case, because the

Magistrate Judge recommended dismissal of this case purely on legal grounds. No amount

of factual allegations made by Plaintiff would overcome the fact that the issues he is

asserting were already decided by the District Court and the Eighth Circuit. Similarly,

Plaintiff cannot overcome the fact that he is not similarly situated to other civil committees

not residing in Complex 1. Thus, this objection is meritless.

       Next, Plaintiff asserts that the Magistrate Judge did not liberally construe his

Complaint, as he should have done given Plaintiff’s pro se status. (Obj. at 2.) Once again,

the factual grounds of his Complaint, and therefore how the Magistrate Judge construed

them, are irrelevant given the Complaint’s legal failings. Nevertheless, it is clear that the

Magistrate Judge did liberally construe the complaint, as the Magistrate Judge noted the

correct standard of review regarding pro se litigants in his R&R. (R. & R. at 10.)

Accordingly, the Court finds this objection meritless.


                                      CONCLUSION

       The ultimate issue with Plaintiff’s Complaint in this case is not its factual

legitimacy. The Complaint’s allegations are serious, and as evidenced by Judge Frank’s

ruling following a six-week bench trial, the conditions and policies of confinement at the

Moose Lake facility are constitutionally questionable. Nevertheless, the Eighth Circuit

considered these conditions and policies, and held that they do not violate any civilly

committed individual’s constitutional rights. Plaintiff cannot escape this fact. Because the


                                            -14-
issues he asserts in this case have been decided before, and because he cannot show that he

is similarly situated to other civilly committed individuals outside of the Complex 1

facility, the Court must grant Defendants’ Motions to Dismiss.


                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     The Magistrate Judge’s Order and Report and Recommendation [Docket No.

73] is ADOPTED.

       2.     Defendants’ Motions to Dismiss [Docket Nos. 21 and 49] are GRANTED.

Plaintiff’s complaint is DISMISSED with prejudice.

       3.     Plaintiff’s Motion to Amend his Complaint [Docket No. 35] is DENIED.

       LET JUDGEMENT BE ENTERED ACCORDINGLY.


DATED: March 25, 2019                              _____s/John R. Tunheim____
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                            Chief Judge
                                                    United States District Court




                                           -15-
